DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remake, filed 12/14/2020, with respect to claims 1-3 and 5-6 have been fully considered and are persuasive.  The rejection of claims 1-3 and 5-6 has been withdrawn.

Claim 4 has been cancelled in previous amendment. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Brian H. Tompkins (Reg. No. 62,501) on 3/8/2021.
	Claim 6 is cancelled and Claim 1 is amended as following:
1.	(Currently Amended) A non-transitory tangible computer-readable storage medium having executable computer code stored thereon for a workflow interface for generating a near-well unstructured grid, the computer code comprising a set of instructions that causes one or more processors to perform the following:
define a workflow interface for a near-well unstructured grid builder, the workflow interface configured to:	
		define input data for the near-well unstructured grid builder;
		define gridding options for the near-well unstructured grid builder;
		display well data of the input data in a 2D or 3D visualization;
		provide well data and a region of interest within the input data to an unstructured grid model builder for generation of an unstructured grid;
		display geometry of the generated unstructured grid;
		display the properties of the generated unstructured grid; and
		display the perforation of the generated unstructured grid, wherein the display of the perforation comprises a display of highlighted perforation cells, exit points of the well trajectory for each perforated cell, and entry points of the well trajectory for each perforated cell, 	
wherein the unstructured grid model builder is configured to:		generate a plurality of grid points; and		performing conflicting point removal and point adjustments to generate a plurality of final grid points based on a point prioritization of weights assigned to the plurality of grid points, the plurality of grid points comprising:
			a plurality of field grid points based on a user-specified field grid size; and
a plurality of reservoir grid points based on a user-specified reservoir grid size for each reservoir; 
			a plurality of well grid points based on a well grid size; and
			a plurality of near-wellbore grid points on both sides of each of the plurality of well grid points based on the well grid size.
2.	(Original) The non-transitory tangible computer-readable storage medium of claim 1, the workflow interface comprising a graphical user interface.
3.	(Previously Presented) The non-transitory tangible computer-readable storage medium of claim 1, the workflow interface configured to display well data of the input data in a 2D or 3D visualization according to user-selected colors.
4.	(Canceled). 
5.	(Previously Presented) The non-transitory tangible computer-readable storage medium of claim 1, the workflow interface configured to provide a reservoir polygon to an unstructured grid model builder for generation of an unstructured grid, the reservoir polygon comprising the region of interest, wherein the region of interest comprises a user-specified grid size smaller than a reservoir grid size.
6.	(Canceled).

Allowable Subject Matter
Claims 1-3 and 5 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or claim as a whole, in particularly,

		display geometry of the generated unstructured grid;
		display the properties of the generated unstructured grid; and
		display the perforation of the generated unstructured grid, wherein the display of the perforation comprises a display of highlighted perforation cells, exit points of the well trajectory for each perforated cell, and entry points of the well trajectory for each perforated cell, 	
wherein the unstructured grid model builder is configured to:		generate a plurality of grid points; and		performing conflicting point removal and point adjustments to generate a plurality of final grid points based on a point prioritization of weights assigned to the plurality of grid points, the plurality of grid points comprising:
			a plurality of field grid points based on a user-specified field grid size; and
			a plurality of reservoir grid points based on a user-specified reservoir grid size for each reservoir; 
			a plurality of well grid points based on a well grid size; and
			a plurality of near-wellbore grid points on both sides of each of the plurality of well grid points based on the well grid size”.
 
Claims 2-3 and 5 are allowed due to dependency of claim 1.
Closest Reference Found
Closest prior art of record with regards the Examiner’s 35 U.S.C 103 rejection includes Mezghani (US 20110313745 A1) in view of Blain (US 20100094597 A1), and further in view of Gunasekera (US 6078869 A) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as mentioned above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HAI TAO SUN/Primary Examiner, Art Unit 2616